120 Ga. App. 624 (1969)
171 S.E.2d 751
AMERICAN MUTUAL LIABILITY INSURANCE COMPANY
v.
MOORE et al.
44426.
Court of Appeals of Georgia.
Argued April 7, 1969.
Decided November 10, 1969.
Brackett, Lyle & Arnall, H. P. Arnall, C. F. Brackett, Jr., for appellant.
Hugh G. Head, Jr., Swift, Currie, McGhee & Hiers, Glover McGhee, for appellees.
EVANS, Judge.
The appeal in this instance is from the denial of a motion to intervene. The Civil Practice Act and its *625 philosophy is to liberalize our statutes as to pleadings, and to allow multiple parties in one action. Where multiple parties are involved the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon express determination that there is no just reason for delay and upon "an express direction for the entry of judgment." Indeed, said order without any such direction and determination is otherwise subject to revision at any time before a final judgment adjudicating all the claims and rights of the parties. Code Ann. § 81A-154 (b) (Ga. L. 1966, pp. 609, 658). Since there has been no express determination of no just reason for delay or direction that the order is final, providing for immediate appeal, or the issuance of a certificate as provided for by the 1968 amendment to the Appellate Practice Act (Ga. L. 1968, pp. 1072, 1073; Code Ann. § 6-701 (2)), the appeal in this case is premature. The dismissal of a party is no different from an order denying an intervenor to become a party. Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685); D. Davis & Co. v. Plunkett, 119 Ga. App. 453 (167 SE2d 663). Accordingly, the appeal must be
Dismissed. Pannell and Quillian, JJ., concur.